UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7236



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE DAVID BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-93-264-P, CA-01-348-3-V)


Submitted:   December 20, 2001          Decided:    December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie David Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie David Brown appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. See United States v. Brown, Nos. CR-93-264-P; CA-01-348-3-V

(W.D.N.C. filed July 3, 2001; entered July 9, 2001).    We further

deny Brown’s motion for the appointment of counsel.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2